

Execution Version


AUTHORIZATION AGREEMENT


I, Ju Baochun Legent [ex10-3pg1img1.jpg] , a citizen of the PRC, ID No.
________________, owns 80% equity interests in Tianjin Yinse Lingdong
Advertising Co., Ltd, hereby irrevocably authorize Jeffrey Dash to exercise the
following powers and rights during the term of this Authorization Agreement:


I hereby authorize Jeffrey Dash to exercise on my behalf at the shareholders'
meetings of Tianjin Yinse Lingdong Advertising Co., Ltd. (“Yinse”) the full
voting rights as a shareholder of Yinse as have been given to me by law and
under the articles of association of Yinse, including but not limited to, the
voting rights regarding the sale or transfer of any or all of the shares of
Yinse held by myself, acting as my authorized representative at the
shareholders’ meeting of Yinse to designate and appoint the directors of Yinse
and executing and/or stamping, for and on behalf of the undersigned, such
resolutions adopted at any shareholders’ meeting of Yinse and any other
documents pertinent to the exercise of any of the rights of the undersigned in
its capacity as a shareholder of Yinse that requires its execution.


The term of this Authorization Agreement is ten (10) years commencing from the
execution date of this Authorization Agreement unless the earlier termination of
the Exclusive Technical, Operational, Business Consulting and Services Agreement
executed by Legend Media (Beijing) Consulting Co., Ltd. Legent
[ex10-3pg1img2.jpg], Yinse, Xue WeiLegent [ex10-3pg1img3.jpg] and myself for any
reason.


This Authorization Agreement is executed in both English and Chinese, with equal
validity and legal effect. In the event of any discrepancy between the English
and Chinese versions, the English version shall prevail.
 
Ju BaochunLegent [ex10-3pg1img4.jpg]
 
/s/ Ju Baochun  
Date: May 30, 2008 

 

--------------------------------------------------------------------------------

